In an action by a stockholder of defendant, bank to compel appellant directors to reimburse the bank for moneys disbursed in the defense of a proceeding in which the right of certain directors to hold office was sustained, order denying appellants’ motion for summary judgment reversed on the law, with $10 costs and disbursements, to he paid by respondent, and the motion granted, without costs. It appearing that the reasonableness of the amount paid for the services rendered is not in dispute, the opposing papers fail to establish the existence of a triable issue. Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.